Citation Nr: 1044000	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  05-08 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a left foot disability, 
claimed as a bunion.

2.  Entitlement to a rating higher than 10 percent for an 
olecranon spur of the left elbow.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION


The Veteran, who is the appellant, served on active duty from 
October 1974 to August 1978.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions in August 2004 and in March 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In September 2009, the Board remanded the case to afford the 
Veteran a hearing before the Board.  In October 2010, the Veteran 
did not appear at the hearing scheduled at his request.  Without 
good cause shown for the failure to appear, the request for the 
hearing is deemed withdrawn. 38 C.F.R. § 20.704(d).  No further 
action is necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a rating decision in April 2010, the RO denied increase 
ratings for tinnitus and for tempomandibular joint syndrome.  The 
Veteran has the remainder of the one-year period from April 22, 
2010, to file a notice of disagreement with the rating decision 
s, if he so chooses. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  

REMAND

On the claim of service connection for a left foot disability, 
the record shows that the Veteran has a bunion on the left foot, 
which the Veteran attributes to ill-fitting shoes in service.  As 
the current record is insufficient to decide the claim, further 
development is needed under the duty to assist.



On the claim for increase and the claim for a total disability 
rating, in April 2005, the Veteran stated that he is receiving 
Social Security benefits, and the records of the Social Security 
Administration need to be obtained.  Golz v. Shinseki, 590 F.3d 
1317, 1322 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the records of the Social 
Security Administration.  If the records 
do not exist or further efforts to obtain 
the records would be futile, notify the 
Veteran in accordance with 38 C.F.R. § 
3.159(e).

2.  Afford the Veteran a VA podiatry 
examination to determine whether it is 
more likely than not (probability greater 
than 50 percent), at least as likely as 
not (probability of 50 percent), less 
likely than not (probability less than 50 
percent), or an opinion is not possible 
without resort to speculation that a left 
foot bunion, initially documented after 
service in 2003, is related to ill-fitted 
foot wear in service from 1974 to 1978.  
Although ill-fitted foot wear is not shown 
in service, the Veteran is competent to 
describe problems with his footwear in 
service.  

The examiner is asked to consider whether 
the left foot bunion is consistent with 
the ill-fitted foot wear, considering 
accepted medical principles pertaining to 
the history, manifestation, clinical 
course, and character of the claimed 
condition.  





Also, the examiner is asked to comment on 
the significance of the following in the 
context of whether there is a sufficient 
factual foundation to support a conclusion 
that the left foot bunion is related to 
ill-fitted foot wear in service:  the 
service treatment records contain no 
complaint, finding, history, treatment, or 
diagnosis of a bunion; and after service, 
a left foot bunion with a 10 year history 
of pain was initially documented in March 
2003 by a VA podiatry clinic. 

If however after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the 
examiner is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, when one cause, namely, the ill-
fitted foot wear as described by the 
Veteran, is not more likely than any other 
to cause the Veteran's left foot bunion 
and that an opinion on causation is beyond 
what may be reasonably concluded based on 
the evidence of record and current medical 
knowledge. 

The Veteran's file must be made available 
to the VA examiner for review. 

3.  After the above development is 
completed, adjudicate the claims, 
considering any additional pertinent 
evidence since the last supplemental 
statement of the case was issued in 
October 2008.  On the claim for a total 
disability rating, if the combined rating 
does not meet the minimum percentage 
rating under 38 C.F.R. § 4.16(a), consider 
the claim under 38 C.F.R. § 4.16(b).  


If any benefit sought remains denied, 
furnish the Veteran and his representative 
a supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



